UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4671


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TA-THASIO MARTIN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:08-cr-00598-JFM-1)


Submitted:   May 19, 2011                     Decided:    August 9, 2011


Before TRAXLER,     Chief   Judge,   and   DUNCAN   and   WYNN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Martin G. Bahl, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Baltimore, Maryland, for Appellant.
Rod J. Rosenstein, United States Attorney, Debra L. Dwyer,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ta-Thasio Martin pleaded guilty to being a felon in

possession      of    a   firearm      and    ammunition.             See   18   U.S.C.    §

922(g)(1).        The district court concluded that Martin’s prior

convictions required him to be sentenced under the Armed Career

Criminal Act, see 18 U.S.C. § 924(e), and the court sentenced

Martin     to   180       months’      imprisonment,           the     minimum    sentence

permissible under the ACCA.                  Martin appeals, challenging his

designation as an armed career criminal.

            A     defendant      who    violates         §   922(g)    qualifies    as    an

armed    career      criminal    if    he    has       three   prior    convictions      for

violent felonies or serious drug offenses.                        See id. § 924(e)(1).

Martin concedes that he has two prior convictions that qualify

as serious drug offenses under the Act.                           He argues, however,

that the district court erred by concluding that his Maryland

conviction for resisting arrest qualifies as a violent felony.

We disagree.

            A violent felony is one that “has as an element the

use, attempted use, or threatened use of physical force against

the person of another,” id. § 924(e)(2)(B)(i), or “is burglary,

arson, or extortion, involves use of explosives, or otherwise

involves    conduct       that    presents         a    serious      potential    risk    of

physical injury to another,” id. § 924(e)(2)(B)(ii).                             In United

States v. Jenkins, 631 F.3d 680 (4th Cir. 2011), we applied the

                                             2
analysis         set   forth    by    the   Supreme      Court      in    Begay    v.   United

States, 553 U.S. 137 (2008), and Chambers v. United States, 555

U.S.       122    (2009),       and    concluded        that    Maryland’s         common-law

offense of resisting arrest was properly treated as a crime of

violence.          See Jenkins, 631 F.3d at 685. *                   That conclusion is

likewise         supported      by    the   Supreme      Court’s      recent      opinion    in

Sykes      v.    United     States,     ___      U.S.   ____,       No.   09-11311      (filed

June 9, 2011).

                 Given    our   ruling      in   Jenkins,      it    is    clear    that    the

district         court      properly        treated      Martin’s         conviction        for

resisting arrest as a violent felony under the ACCA, and we

therefore         affirm     Martin’s       sentence.          We   dispense       with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                     AFFIRMED




       *
          Although Jenkins addressed the violent-felony question
in the context of the career-offender enhancement under the
Sentencing Guidelines, the Guidelines’ definition of the phrase
is substantively identical to that of the ACCA, and cases
arising under the Guidelines apply with equal force to cases
arising under the ACCA. See Jenkins, 631 F.3d at 683.



                                                 3